                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In Re: NOBLE WESLEY ENTERPRISES, LLC                  )    Bankruptcy No. 20-82159-CRJ-7
       EIN: XX-XXXXXXX                                )
                                                      )
              Debtor.                                 )    Chapter 7


                    MOTION TO WITHDRAW APPOINTMENT ORDER

        COMES NOW the undersigned and requests that the Court withdraw his appointment order
on the grounds that he has a conflict and should not serve as Trustee in this Chapter 7 case.

       Respectfully submitted this October 9, 2020.



                                            /s/ Tazewell T. Shepard
                                            Tazewell T. Shepard
                                            Trustee in Bankruptcy

                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P. O. Box 19045
                                            Huntsville, AL 35804
                                            Tel: (256) 512-9924
                                            Fax: (256) 512-9837



                                 CERTIFICATE OF SERVICE

       This is to certify that I have this 9th day of October, 2020 served the foregoing document on
G. John Dezenberg, Jr., 908-C North Memorial Parkway, Huntsville, AL 35801 and upon Richard
Blythe, Office of the Bankruptcy Administrator, P. O. Box 3045, Decatur, AL 35602, by the
Court’s CM/ECF electronic filing system and/or by depositing said copies in the U. S. Mail in
properly addressed envelopes with adequate postage thereon.

                                            /s/ Tazewell T. Shepard
                                            Tazewell T. Shepard




Case 20-82159-CRJ7         Doc 5   Filed 10/09/20 Entered 10/09/20 14:42:34            Desc Main
                                   Document     Page 1 of 1
